



Exhibit 10.29
COMMON STOCK PURCHASE AGREEMENT
THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 3,
2016, between Banc of California, Inc., a Maryland corporation (the “Seller”),
and Banc of California Capital and Liquidity Enhancement Employee Compensation
Trust, a Maryland statutory trust (the “Trust”, which is hereinafter sometimes
referred to as the “Purchaser”), under a trust agreement between the Seller and
Evercore Trust Company, N.A., a non-depository trust bank organized under the
laws of the United States of America, not in its individual or corporate
capacity but solely in its capacity as trustee (the “Trustee”), dated as of
August 3, 2016 (the “Trust Agreement”).
W I T N E S S E T H:
WHEREAS, as contemplated by the Trust Agreement, the Purchaser is to purchase
from the Seller, and the Seller is to sell to the Purchaser, 2,500,000 shares of
the Seller’s voting Common Stock, par value $0.01 per share (the “Common
Shares”), all as more specifically provided herein.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
1.1.    Purchase and Sale. Subject to the terms and conditions set forth herein,
the Seller will sell to the Purchaser, and the Purchaser will purchase from the
Seller, at the Closing (as hereinafter defined), the Common Shares, and, in
consideration for the Common Shares, the Purchaser will deliver to the Seller
(a) the note in the form of Appendix I to this Agreement in the principal amount
of $53,600,000.00 (the “Note”) and (b) cash in the amount of $25,000.00
representing the aggregate par value of the Common Shares.
1.2.    Closing. The closing of the sale and purchase of the Common Shares
hereunder (the “Closing”) will be held at the offices of the Seller at 10:00
a.m., Los Angeles time, on the date of execution and delivery of this Agreement
by the Seller and the Purchaser, or at such other time, date and place as may be
mutually agreed upon by the Seller and the Trustee.
1.3.    Delivery and Payment. At the Closing, the Seller will deliver to the
Purchaser a certificate representing the Common Shares, which certificate shall
be registered in the name of the Purchaser, or the name of its nominee, against
payment by the Purchaser to the Seller of the aggregate consideration set forth
in Section 1.1 therefor. The Seller will pay all stamp and other transfer taxes,
if any, that may be payable in respect of the sale and delivery of the Common
Shares.




--------------------------------------------------------------------------------





ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller represents and warrants to the Purchaser as follows:
2.1.    Corporate Existence and Authority. The Seller (a) is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Maryland, (b) has all requisite corporate power to execute, deliver and
perform this Agreement and (c) has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement.
2.2.    No Conflict. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, violate,
conflict with or constitute a default under (a) the Seller’s articles of
incorporation or bylaws, (b) any agreement, indenture or other instrument to
which the Seller is a party or by which the Seller or its assets may be bound or
(c) any law, regulation, order, arbitration, award, judgment or decree
applicable to the Seller.
2.3.    Validity. This Agreement has been duly executed and delivered by the
Seller and is a valid and binding agreement of the Seller enforceable against
the Seller in accordance with its terms, except as the enforceability thereof
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity.
2.4.    Common Shares. The Common Shares have been duly authorized and when
issued and sold as contemplated hereby will be validly issued, fully paid and
non-assessable shares of the Seller. No stockholder of the Seller has any
preemptive or other subscription right to acquire any shares of Common Stock.
The Seller will convey to the Purchaser, on the date of Closing, good and valid
title to the Common Shares free and clear of any liens, claims, security
interests and encumbrances (other than restrictions arising under the securities
laws).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Seller as follows:
3.1.    Authority; Validity. The Purchaser has full power and authority to
execute and deliver this Agreement and the Note and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
authorized, executed and delivered by the Purchaser and is a valid and binding
agreement of the Purchaser enforceable in accordance with its terms, except as
the enforceability thereof may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity. The Note has been duly authorized by the Purchaser and,
upon the execution and delivery by the Purchaser, the Note will be a valid and
binding agreement of the Purchaser enforceable in accordance with its terms,
except as the enforceability thereof may be limited by any applicable
bankruptcy, insolvency,


-2-

--------------------------------------------------------------------------------





reorganization, moratorium, fraudulent conveyance or other laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity.
3.2.    No Conflict. The execution and delivery of this Agreement do not, and
the execution and delivery of the Note, and the consummation of the transactions
contemplated hereby and thereby will not, violate, conflict with or constitute a
default under (a) the terms of the Trust, (b) any agreement, indenture or other
instrument to which the Trust is a party or by which the Trust or its assets may
be bound or subject or (c) any law, regulation, order, arbitration award,
judgment or decree applicable to the Trust.
ARTICLE IV
RESTRICTIONS ON DISPOSITION OF THE COMMON SHARES
4.1.    Restricted Securities. The Purchaser acknowledges that the Purchaser is
acquiring the Common Shares pursuant to a transaction exempt from registration
under the Securities Act of 1933, as amended (the “1933 Act”). The Purchaser
represents, warrants and agrees that all Common Shares acquired by the Purchaser
pursuant to this Agreement are being acquired for investment without any
intention of making a distribution thereof, or of making any sale or other
disposition thereof which would be in violation of the 1933 Act or any
applicable state securities law, and that the Purchaser will not dispose of any
of the Common Shares, except that (a) the Trustee will convey or sell a portion
of the Common Shares to fund the obligations of the Seller under certain plans
as may be set forth in Schedule A to the Trust Agreement and (b) the Trustee may
dispose of Common Shares as provided in the Trust Agreement, in each case in
compliance with all provisions of applicable federal and state law regulating
the issuance, sale and distribution of securities and the Trust Agreement.
4.2.    Legend. Until such time as the Common Shares are registered pursuant to
the provisions of the 1933 Act, any certificate or certificates representing the
Common Shares delivered pursuant to Section 1.3 will bear a legend in
substantially the following form:
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, transferred or
otherwise disposed of unless they have first been registered under such Act or
unless an exemption from registration is available.”
The Seller may place stop transfer orders against the registration of transfer
of any Common Share evidenced by such a certificate or certificates until such
time as the requirements of the foregoing are satisfied.
ARTICLE V
COVENANTS OF SELLER
The Seller agrees that:
5.1.    Financial Statements and Reports. Subsequent to the Closing, and for as
long as the Common Shares are held by the Trust (unless the Trustee shall
otherwise consent in writing), the


-3-

--------------------------------------------------------------------------------





Seller shall deliver to the Trustee each of the following (such delivery to be
deemed effective if the information is otherwise publicly available on the
Securities and Exchange Commission’s EDGAR system):
(a)Annual Statements. As soon as available and in any event within one hundred
twenty (120) days after the close of each fiscal year of the Seller, copies of
the consolidated balance sheet of the Seller and its subsidiaries as of the
close of such fiscal year and consolidated statements of operations, statements
of stockholders’ equity and statements of cash flow of the Seller and its
subsidiaries for such fiscal year, in each case setting forth in comparative
form the figures for the preceding fiscal year, all in reasonable detail and
accompanied by an opinion thereon of KPMG LLP, or of other independent public
accountants of recognized standing, to the effect that such financial statements
have been prepared in accordance with generally accepted accounting principles
consistently applied (except for changes in which such accountants concur) and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards; and
(b)SEC and Other Reports. Promptly upon their becoming available, one copy of
each financial statement, report, notice or proxy statement sent by the Seller
to stockholders generally and of each regular or periodic report, registration
statement or prospectus (other than any registration statement on Form S‑8 and
its related prospectus) filed by the Seller with the Securities and Exchange
Commission or any successor agency.
5.2.    Listing; Registration. If so requested by the Trustee, the Seller shall
use is reasonable best efforts to cause the Common Shares to be listed on the
New York Stock Exchange or such other exchange on which the Company’s voting
Common Stock is then listed. The Seller will, as promptly as practicable (but in
any event within 180 days) after a request by the Trustee, prepare for filing at
the Seller’s expense a registration statement with the Securities and Exchange
Commission sufficient to permit the public offering of the Common Shares in
accordance with the terms of this Agreement, and the Seller will use its
reasonable best efforts to cause such registration statement to become effective
as promptly as practicable and to remain effective for a reasonable period, all
to the extent required to permit the sale or other disposition of such Common
Shares. The Seller shall also use its reasonable best efforts to register or
qualify the Common Shares so registered under the blue sky laws of such
jurisdictions within the United States as the Trustee may reasonably request;
provided, however, that in connection therewith the Seller shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or subject itself to taxation in any jurisdiction in
which it was not otherwise subject to taxation.
ARTICLE VI
CONDITIONS TO CLOSING
6.1.    Conditions to Obligations of the Purchaser. The obligation of the
Purchaser to purchase the Common Shares is subject to the satisfaction of the
following conditions on the date of Closing:


-4-

--------------------------------------------------------------------------------





(a)the representations and warranties of the Seller set forth in Article II
hereof shall be true and correct; and if the Closing shall occur on a date other
than the date of this Agreement, the Purchaser shall have been furnished with a
certificate, dated the date of the Closing, to such effect, signed by an
authorized officer of the Seller; and
(b)all permits, approvals, authorizations and consents of third parties
necessary for the consummation of the transactions herein shall have been
obtained, and no order of any court or administrative agency shall be in effect
which restrains or prohibits the transactions contemplated by this Agreement.
6.2.    Conditions to Obligations of the Seller. The obligation of the Seller to
issue, sell and deliver the Common Shares to the Purchaser is subject to the
satisfaction of the following conditions on the date of Closing:
(a)the representations and warranties of the Purchaser set forth in Article III
hereof shall be true and correct; and if the Closing shall occur on a date other
than the date of this Agreement, the Seller shall have been furnished with a
certificate dated the date of the Closing, to such effect, signed by an
authorized officer of the Trustee on behalf of the Trust; and
(b)all permits, approvals, authorizations and consents of third parties
necessary for the consummation of the transactions herein shall have been
obtained, and no order of any court or administrative agency shall be in effect
which restrains or prohibits the transactions contemplated by this Agreement.
ARTICLE VII
MISCELLANEOUS
7.1.    Expenses. The Seller shall pay all of its expenses, and it shall pay the
Purchaser’s expenses, in connection with the authorization, preparation,
execution and performance of this Agreement, including without limitation the
reasonable fees and expenses of the Trustee, its agents, representatives,
counsel, financial advisors and consultants.
7.2.    Survival of the Seller’s Representations and Warranties. All
representations and warranties made by the Seller to the Purchaser in this
Agreement shall survive the Closing.
7.3.    Notices. All notices, requests or other communications required or
permitted to be delivered hereunder shall be in writing, delivered by registered
or certified mail, return receipt requested, as follows:
(a)To the Seller:
Banc of California, Inc.
18500 Von Karman Avenue, Suite 1100
Irvine, CA 92612
Attention: General Counsel


-5-

--------------------------------------------------------------------------------





(b)To the Purchaser:
Evercore Trust Company, N.A., as trustee
55 East 52nd Street
New York, NY 10055        
Attention: William E. Ryan, III
Any party hereto may from time to time, by written notice given as aforesaid,
designate any other address to which notices, requests or other communications
addressed to it shall be sent.
7.4.    Specific Performance. The parties hereto acknowledge that damages would
be an inadequate remedy for any breach of the provisions of this Agreement and
agree that the obligations of the parties hereunder shall be specifically
enforceable, and neither party will take any action to impede the other from
seeking to enforce such rights of specific performance.
7.5.    Successors and Assigns; Integration; Assignment. This Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective legal representatives, successors and assigns. This
Agreement (a) constitutes, together with the Note, the Trust Agreement and any
other written agreements between the Purchaser or the Trustee and the Seller
executed and delivered on the date hereof, the entire agreement between the
parties hereto and supersedes all other prior agreements and understandings,
both written and oral, among the parties hereto, with respect to the subject
matter hereof, (b) shall not confer upon any person other than the parties
hereto any rights or remedies hereunder and (c) shall not be assignable by
operation of law or otherwise.
7.6.    Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of law. The parties hereto irrevocably agree that any legal
action or proceeding arising out of or relating to this Agreement shall be
brought and determined in the courts of the State of California sitting in Los
Angeles (or if such state courts decline jurisdiction, the federal courts
sitting in Los Angeles, California), and each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding to the
exclusive jurisdiction of the aforesaid courts. Each of the parties hereto
hereby irrevocably waives and agrees not to assert in any action or proceeding
with respect to this Agreement, any claim (a) that it is not personally subject
to the jurisdiction of the above-named courts for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts or (c) to the fullest extent permitted by
applicable law, that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
7.7.    Further Assurances. Subject to the terms and conditions herein provided,
each of the parties hereto agrees to use all reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement.


-6-

--------------------------------------------------------------------------------





7.8.    Amendment and Waiver. No amendment or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and signed by the Purchaser and the Seller.
7.9.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the signatures thereto were upon one
instrument.
7.10.    Certain Limitations. The execution, delivery and performance by the
Trustee of this Agreement have been, and will be, effected by the Trustee solely
in its capacity as Trustee under the terms of the Trust and not in its
individual or corporate capacity. Nothing in this Agreement shall be interpreted
to increase, decrease or modify in any manner any liability of the Trustee to
the Seller or to any trustee, representative or other claimant by right of the
Seller resulting from the Trustee’s performance of its duties under the
constituent instruments of the Trust, and no personal or corporate liability
shall be asserted or enforceable against the Trustee by reason of any of the
covenants, statements or representations contained in this Agreement.
7.11.    Incorporation. The terms and conditions of the Trust Agreement relating
to the nature of the responsibilities of the Trustee and the indemnification of
the Trustee by the Seller are incorporated herein by reference and made
applicable to this Agreement.
[signature page follows]


-7-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Agreement on the
date and year first above written.
 
BANC OF CALIFORNIA, INC.
 
 
 
 
By:
/s/ Steven A. Sugarman
 
 
Steven A. Sugarman
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
BANC OF CALIFORNIA CAPITAL AND
LIQUIDITY ENHANCEMENT EMPLOYEE
COMPENSATION TRUST
 
 
 
 
By:
/s/ William E. Ryan III
 
 
William E. Ryan III
 
 
President and Chief Fiduciary Officer
 
 
On behalf of Evercore Trust Company, N.A., solely in its capacity as Trustee of
the Banc of California Capital and Liquidity Enhancement Employee Compensation
Trust







-8-

--------------------------------------------------------------------------------






Appendix I
PROMISSORY NOTE
$53,600,000.00
Irvine, California                                 August 3, 2016
FOR VALUE RECEIVED, the undersigned, Banc of California Capital and Liquidity
Enhancement Employee Compensation Trust (the “Trust”), hereby promises to pay to
the order of Banc of California, Inc., a Maryland corporation (the “Company”),
at the principal offices of the Company in Irvine, California, or at such other
place as the Company shall designate in writing, the aggregate principal amount
of FIFTY-THREE MILLION SIX HUNDRED THOUSAND DOLLARS ($53,600,000.00), as shown
on Schedule A attached hereto as such may be amended from time to time, with
interest in arrears thereon, as hereinafter provided.
Principal shall be paid in installments in the amounts and on the dates set
forth on the Maturity Schedule attached hereto as Schedule A, the last such
installment due on [January 1, 2032]; provided, however, that this Note may be
prepaid in whole or in part at any time without penalty; and provided further
that the principal amount of this Note, together with any accrued but unpaid
interest, shall be deemed forgiven, if applicable, in accordance with Section
2.1(b) of the Trust Agreement, by and between the Company and Evercore Trust
Company, N.A., not in its individual or corporate capacity but solely in its
capacity as trustee, dated as of August 3, 2016. Interest on the unpaid
principal balance, at an annual interest rate equal to 5.25%, shall be paid
quarterly, in arrears, on each January 1, April 1, July 1 and October 1,
commencing on the first such payment date following the date hereof, and shall
be calculated on the basis of a 360-day year of 30-day months. Whenever any
payment falls due on a Saturday, Sunday or public holiday, such payment shall be
made on the next succeeding business day.
This Note shall be construed under the laws of the State of New York.
The undersigned represents and warrants that the indebtedness represented by
this Note was incurred for the purpose of purchasing shares of voting common
stock, $0.01 par value, of the Company.
This Note may not be assigned by the Company, other than by operation of law,
without the prior express written consent of the undersigned.




--------------------------------------------------------------------------------





The Company shall have no recourse whatsoever to any assets of the Trustee in
its individual or corporate capacity for repayment. No personal or corporate
liability or personal or corporate responsibilities are assumed by, or shall at
any time be asserted or enforceable against, the Trustee in its individual or
corporate capacity under, or with respect to, this Note.
 
BANC OF CALIFORNIA CAPITAL AND
LIQUIDITY ENHANCEMENT EMPLOYEE
COMPENSATION TRUST
 
 
 
 
By:
/s/ William E. Ryan III
 
 
William E. Ryan III
 
 
President and Chief Fiduciary Officer
 
 
On behalf of Evercore Trust Company, N.A., solely in its capacity as Trustee of
the Banc of California Capital and Liquidity Enhancement Employee Compensation
Trust





-2-

--------------------------------------------------------------------------------





Schedule A
PRINCIPAL PAYMENT DATES
#
Date
Total Payment
Interest
Principal
Loan Value ($)
 
8/3/2016
 
 
 
   53,600,000.00


1
10/1/2016
              820,732.42
           453,366.67


          367,365.75
   53,232,634.25


2
1/1/2017
          1,273,550.30
           698,678.32


          574,871.98
   52,657,762.27


3
4/1/2017
          1,273,550.30
           691,133.13


          582,417.17
   52,075,345.10


4
7/1/2017
          1,273,550.30
           683,488.90


          590,061.40
   51,485,283.70


5
10/1/2017
          1,273,550.30
           675,744.35


          597,805.95
   50,887,477.75


6
1/1/2018
          1,273,550.30
           667,898.15


          605,652.16
   50,281,825.59


7
4/1/2018
          1,273,550.30
           659,948.96


          613,601.34
   49,668,224.25


8
7/1/2018
          1,273,550.30
           651,895.44


          621,654.86
   49,046,569.39


9
10/1/2018
          1,273,550.30
           643,736.22


          629,814.08
   48,416,755.31


10
1/1/2019
          1,273,550.30
           635,469.91


          638,080.39
   47,778,674.92


11
4/1/2019
          1,273,550.30
           627,095.11


          646,455.19
   47,132,219.73


12
7/1/2019
          1,273,550.30
           618,610.38


          654,939.92
   46,477,279.81


13
10/1/2019
          1,273,550.30
           610,014.30


          663,536.01
   45,813,743.80


14
1/1/2020
          1,273,550.30
           601,305.39


          672,244.92
   45,141,498.89


15
4/1/2020
          1,273,550.30
           592,482.17


          681,068.13
   44,460,430.76


16
7/1/2020
          1,273,550.30
           583,543.15


          690,007.15
   43,770,423.61


17
10/1/2020
          1,273,550.30
           574,486.81


          699,063.49
   43,071,360.12


18
1/1/2021
          1,273,550.30
           565,311.60


          708,238.70
   42,363,121.41


19
4/1/2021
          1,273,550.30
           556,015.97


          717,534.33
   41,645,587.08


20
7/1/2021
          1,273,550.30
           546,598.33


          726,951.97
   40,918,635.11


21
10/1/2021
          1,273,550.30
           537,057.09


          736,493.22
   40,182,141.89


22
1/1/2022
          1,273,550.30
           527,390.61


          746,159.69
   39,435,982.20


23
4/1/2022
          1,273,550.30
           517,597.27


          755,953.04
   38,680,029.17


24
7/1/2022
          1,273,550.30
           507,675.38


          765,874.92
   37,914,154.25


25
10/1/2022
          1,273,550.30
           497,623.27


          775,927.03
   37,138,227.22


26
1/1/2023
          1,273,550.30
           487,439.23


          786,111.07
   36,352,116.15


27
4/1/2023
          1,273,550.30
           477,121.52


          796,428.78
   35,555,687.37


28
7/1/2023
          1,273,550.30
           466,668.40


          806,881.91
   34,748,805.46


29
10/1/2023
          1,273,550.30
           456,078.07


          817,472.23
   33,931,333.23


30
1/1/2024
          1,273,550.30
           445,348.75


          828,201.55
   33,103,131.68


31
4/1/2024
          1,273,550.30
           434,478.60


          839,071.70
   32,264,059.98


32
7/1/2024
          1,273,550.30
           423,465.79


          850,084.52
   31,413,975.46


33
10/1/2024
          1,273,550.30
           412,308.43


          861,241.87
   30,552,733.59


34
1/1/2025
          1,273,550.30
           401,004.63


          872,545.67
   29,680,187.91


35
4/1/2025
          1,273,550.30
           389,552.47


          883,997.84
   28,796,190.08


36
7/1/2025
          1,273,550.30
           377,949.99


          895,600.31
   27,900,589.77


37
10/1/2025
          1,273,550.30
           366,195.24


          907,355.06
   26,993,234.71


38
1/1/2026
          1,273,550.30
           354,286.21


          919,264.10
   26,073,970.61


39
4/1/2026
          1,273,550.30
           342,220.86


          931,329.44
   25,142,641.17


40
7/1/2026
          1,273,550.30
           329,997.17


          943,553.14
   24,199,088.04


41
10/1/2026
          1,273,550.30
           317,613.03


          955,937.27
   23,243,150.76





-3-

--------------------------------------------------------------------------------





42
1/1/2027
          1,273,550.30
           305,066.35


          968,483.95
   22,274,666.82


43
4/1/2027
          1,273,550.30
           292,355.00


          981,195.30
   21,293,471.51


44
7/1/2027
          1,273,550.30
           279,476.81


          994,073.49
   20,299,398.03


45
10/1/2027
          1,273,550.30
           266,429.60


      1,007,120.70
   19,292,277.32


46
1/1/2028
          1,273,550.30
           253,211.14


      1,020,339.16
   18,271,938.16


47
4/1/2028
          1,273,550.30
           239,819.19


      1,033,731.11
   17,238,207.05


48
7/1/2028
          1,273,550.30
           226,251.47


      1,047,298.84
   16,190,908.21


49
10/1/2028
          1,273,550.30
           212,505.67


      1,061,044.63
   15,129,863.58


50
1/1/2029
          1,273,550.30
           198,579.46


      1,074,970.84
   14,054,892.73


51
4/1/2029
          1,273,550.30
           184,470.47


      1,089,079.84
   12,965,812.90


52
7/1/2029
          1,273,550.30
           170,176.29


      1,103,374.01
   11,862,438.89


53
10/1/2029
          1,273,550.30
           155,694.51


      1,117,855.79
   10,744,583.10


54
1/1/2030
          1,273,550.30
           141,022.65


      1,132,527.65
     9,612,055.45


55
4/1/2030
          1,273,550.30
           126,158.23


      1,147,392.07
     8,464,663.37


56
7/1/2030
          1,273,550.30
           111,098.71


      1,162,451.60
     7,302,211.78


57
10/1/2030
          1,273,550.30
95,841.53


      1,177,708.77
     6,124,503.01


58
1/1/2031
          1,273,550.30
80,384.10


      1,193,166.20
     4,931,336.81


59
4/1/2031
          1,273,550.30
64,723.80


      1,208,826.51
     3,722,510.30


60
7/1/2031
          1,273,550.30
48,857.95


      1,224,692.35
     2,497,817.94


61
10/1/2031
          1,273,550.30
32,783.86


      1,240,766.44
     1,257,051.50


62
1/1/2032
          1,273,550.30
16,498.80


      1,257,051.50
—







-4-